—Appeal from an order of the Supreme Court, entered August 8, 1977 in Albany County, which set aside a verdict in favor of plaintiff rendered at a Trial Term and ordered a new trial unless the plaintiff stipulates to reduce the verdict to the sum of $50,000. Following a jury verdict in favor of plaintiff in the sum of $155,000, the trial court granted defendant’s motion to set aside the verdict as excessive and ordered a new trial as to all issues unless the plaintiff, within 20 days following service of the order, stipulated to reduce the verdict to the sum of $50,000, in which event the motion was denied. Upon plaintiff’s failure to accept said sum of $50,000, the motion was granted. Our review of the record convinces us that the decision of the trial court should be affirmed. Order affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Main and Mikoll, JJ., concur.